      Case 1:18-cv-02223-GBD-SN Document 187 Filed 08/25/20 Page 1 of 2
50 E. Washington Street                                                            Eli J. Kay-Oliphant
Suite 400                                                              ekay-oliphant@masseygail.com
Chicago, IL 60602                                                                      (312) 379-0468

                                          August 21, 2020

Via Email and ECF

The Honorable Sarah Netburn
United States Magistrate Judge
Thurgood Marshall Courthouse
40 Foley Square, Room 430
New York, NY 10007

       Re:     Rich v. Fox News Network LLC et al., No. 18-cv-2223

Dear Judge Netburn,

Fox originally withheld 2,060 documents that hit on the terms “Wheeler” and “Butowsky” on the
basis of newsgathering privilege and refused to provide a log with any detail about them. Fox has
since agreed to log 944 documents and produce the rest. Plaintiffs now respectfully seek targeted,
limited relief: Production of only 19 of the 944 logged documents, listed on Exhibit A, relating to
defendant Ed Butowsky’s prior work with Fox.

Butowsky appeared on Fox air 73 times from 2013 until March 2017. (Exhibit B,
FoxNews0050656.) Fox refuses to produce 19 documents relating to these prior appearances and
work with Fox on stories, which at a minimum demonstrate who at Fox knew and communicated
with Butowsky on political stories. While Fox’s logs demonstrates the breadth and depth of Fox
and Butowsky’s relationship, these documents are highly material



Fox has already tried to distance itself from Butowsky in this case, so as to escape liability for his
acts. Given this litigation position, Fox has made this limited set of documents, which are solely
in its possession, highly relevant and necessary for proof of an issue material to the claims and
defenses in this matter. See People v. Combest, 4 N.Y.3d 341, 345–46 (2005). Balancing the
competing interests involved, see id. at 346, Plaintiffs are entitled to these limited disclosures to
belie Fox’s assertion of “distance” from Butowsky.

Plaintiffs offered that, in lieu of production, Fox could agree not to challenge at trial the scope or
nature of its relationship with Butowsky. Fox did not agree. Plaintiffs also offered Fox another
option—to enter into a stipulation that “Fox and Butowsky previously agreed to collaborate,
and did collaborate,
                                                                     Again, Fox refused. Plaintiffs
therefore respectfully request that the Court order Fox to produce the documents identified on
Exhibit A. At the very least, the Court should review the documents in camera and determine
whether they implicate the newsgathering privilege and if that qualified privilege is overcome.
      Case 1:18-cv-02223-GBD-SN Document 187 Filed 08/25/20 Page 2 of 2

August 21, 2020
Page 2

Plaintiffs reserve the right to request further documents based on ongoing discovery.

                                          Respectfully,



                                       Eli J. Kay-Oliphant

                                 Counsel for Joel & Mary Rich
